Citation Nr: 0917336	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for breast cancer, to 
include as due to radiation, nerve agent, and depleted 
uranium exposure.

2.  Entitlement to service connection for mitral valve 
prolapse with mild regurgitation/heart murmur.

3.  Entitlement to service connection for chronic urinary 
tract infections and hematuria.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for chronic 
constipation.

6.  Entitlement to service connection for rash on face and 
hands.

7.  Entitlement to service connection for jaw pain.

8.  Entitlement to service connection for endometriosis and 
ovarian cysts.

9.  Entitlement to service connection for bilateral shoulder 
disability.

10.  Entitlement to service connection for bilateral hip 
disability.

11.  Entitlement to service connection for fibromyalgia.

12.  Entitlement to service connection for a sleeping 
disorder.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with anxiety, depression, and 
adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the listed issues.

In a January 2008 statement submitted to the RO, the Veteran 
requested a complete copy of her VA claims file.  On review, 
there is no indication that the Veteran was sent the 
requested information.  This matter is referred to the RO for 
the appropriate action.  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  At that time, 
the Veteran raised a claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for breast cancer.  The Board 
acknowledges that the current appeal includes entitlement to 
service connection for breast cancer.  However, a claim for 
benefits pursuant to § 1151 is distinct from the issue 
currently on appeal, and the Board does not have jurisdiction 
to consider the § 1151 claim.  Therefore, it is referred to 
the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the Veteran in the development of a 
claim.  This includes assisting with procuring service 
records, relevant treatment records, and providing a VA 
examination when necessary.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

At the outset, the Board notes that the Veteran submitted an 
authorization in January 2006 identifying treatment at the VA 
medical center (VAMC) in Tampa for the period from 1993 to 
2006 for the conditions claimed.  At the December 2008 
hearing, the Veteran reported continued VA treatment.  On 
review, the record contains only VAMC records covering the 
period from approximately January 2003 to October 2005 and 
laboratory reports dated from approximately July 1994 to 
March 2005.  The Veteran also reported undergoing Persian 
Gulf Registry examinations in July 1994 and September 2005 
and these are not of record.  Complete VAMC records should be 
obtained.

Information in the claims file indicates the Veteran was 
receiving Supplemental Security Income (SSI) benefits in July 
2003.  Disability benefits from the Social Security 
Administration (SSA) were not shown at that time.  Evidence 
of record indicates that the Veteran is not currently working 
and it is unclear whether she is currently receiving SSA 
benefits.  While the case is in remand status, SSA records, 
if any, should be obtained.  

In her July 2006 notice of disagreement, the Veteran 
contended that her conditions could be linked to her military 
service, especially her service in the Persian Gulf.  
Evidence of record confirms that the Veteran is a "Persian 
Gulf veteran" and the provisions of 38 C.F.R. § 3.317 are 
for consideration.  

Under regulations currently in effect, service connection can 
be established for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011 and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.317(a)(1) (2008).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of the following): (A) an undiagnosed illness; 
(B) the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms: 
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome; or (4) any other illness that the Secretary 
determines meets the applicable criteria; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2) 
(2008).  

Mitral valve prolapse with mild regurgitation/heart murmur

At the hearing, the Veteran reported that she did not have a 
heart condition prior to service and she thinks that all of 
the stress and going to war could have caused her current 
problems.  She indicated that they have not found any 
etiology regarding her heart condition other than stress and 
having PTSD.  In various statements, the Veteran has asserted 
her claimed disabilities are related to Gulf War syndrome.

Service treatment records do not show any evidence of heart 
problems and on examination in April 1993, the Veteran's 
heart was reported as normal on clinical evaluation.  

Private medical records dated in November 2001 indicate the 
Veteran was admitted for complaints of chest pain and 
headaches.  It was noted that she had a history of 
palpitations, for which she had been started on beta 
blockers.  Impression included chest pain syndrome, etiology 
unclear.  Echocardiogram showed mild mitral valve prolapse 
without significant mitral leaflet redundancy and/or 
regurgitation.  

VA echocardiogram dated in October 2005 showed no evidence of 
mitral valve prolapse.

On review, it is unclear whether the Veteran currently has a 
diagnosed cardiac condition.  The Board notes that 
cardiovascular signs and symptoms are listed as symptoms 
which may be manifestations of undiagnosed illness.  See 
38 C.F.R. § 3.317 (2008).  Therefore, the Board finds that a 
VA examination is warranted.

Chronic urinary tract infections and hematuria

Service treatment records show that the Veteran was treated 
for urinary tract infections on multiple occasions.  In May 
1993, assessment was recurrent urinary tract infections with 
pyelonephritis.  

Post-service private medical records show that the Veteran 
was treated for recurrent urinary tract infections, 
hematuria, and recurrent cystitis.

In her VA Form 9, the Veteran disagreed with the denial of 
service connection because she had a history of recurrent 
urinary tract infections during service.  At the hearing, the 
Veteran indicated that she was diagnosed with kidney stones 
in service and that she has a recurring type of urinary tract 
infection.  She indicated that she gets medication about 
every month.  

On review, the evidence shows treatment for recurrent urinary 
tract infections during service and the Veteran reports 
continued symptoms to date.  As such, the Board finds that 
the requirements for a VA examination are met.  

Irritable bowel syndrome and chronic constipation

At the hearing, the Veteran reported that she was first 
diagnosed with IBS when she got out of the service in 1992.  
She reported that her bowel was removed about 12 years ago.  
She indicated she still has right sided pain and she is at 
one extreme or the other.  She either has really bad diarrhea 
or really bad constipation and there is no in between.  

A September 2005 letter from VAMC Tampa to the Veteran 
indicates that she recently participated in the Gulf War 
Registry and assessment included IBS, chronic constipation 
per history.  She was scheduled to be seen in the 
gastrointestinal clinic.  

As indicated, IBS is a qualifying chronic disability under 
38 C.F.R. § 3.317 (2008).  On review, it is unclear whether 
the Veteran currently has a diagnosis of IBS and if so, 
whether it has manifested to a compensable degree.  As such, 
the Board finds that a VA examination is needed.  

Rash on hands and face

Service treatment records show the Veteran was seen for 
complaints of bumps on the face in February 1992.  Assessment 
was comedones.

Private medical records dated in March 1999 include diagnoses 
of nasal labial herpes with localized infection in the nose; 
and acne.

The September 2005 letter from the VAMC Tampa regarding the 
Veteran's participation in the Gulf War Registry includes an 
assessment of rash, questionable dyshidrotic eczema (hand and 
perioral rash).  A dermatology visit was scheduled.
 
In her VA Form 9, the Veteran indicated that her rash was 
evaluated during her Gulf War registry examination and that 
the doctor felt this was a condition that falls under 
symptoms related to the Gulf War.  She indicated that the 
rash was sporadic and moves from place to place.  At the 
hearing, the Veteran reported that she did not have any sores 
on her face prior to going to the Persian Gulf.  She 
indicated that she gets a rash around her mouth and that the 
VA dermatologist told her she has herpes simplex.  

On review, the Board finds that a VA examination is necessary 
to determine the current nature and etiology of the claimed 
rash.  



Jaw pain

Service treatment records show an assessment of possible 
temporomandibular joint syndrome (TMJ) in March 1991.  Dental 
records dated in May 1992 note day and night bruxism and 
clenching and that the Veteran has TMJ symptoms.  Soft and 
hard night guards were subsequently provided.  

The September 2005 letter from the VAMC Tampa regarding the 
Veteran's participation in the Gulf War Registry includes an 
assessment of TMJ.  

In her VA Form 9, the Veteran reported that she was diagnosed 
and treated for bruxism with TMJ symptoms due to stress and 
that this was a chronic problem because she still has 
symptoms.  At the hearing, the Veteran testified that she 
went to the dentist a lot during service and had to keep her 
mouth open wide and it caused TMJ.  She said the doctors 
verbally told her she has TMJ.

Evidence of record shows the Veteran was treated for TMJ 
symptoms during service and she reported symptoms continuing 
to date.  Additionally, joint pain is a symptom which may be 
a manifestation of undiagnosed illness.  See 38 C.F.R. 
§ 3.317 (2008).  On review, the Board finds that a VA 
examination is necessary.  

Ovarian cysts and endometriosis

Service treatment records show that on report of medical 
history completed at entrance in August 1987, the Veteran 
reported a cyst on the right ovary resolved with medication.  
She had no problems at that time and pelvic examination was 
normal on clinical evaluation.  Gynecologic consultation in 
October 1990 included an impression of right adnexal 
tenderness, probably ovulatory in nature.  Review of service 
treatment records shows abnormal cytologic examinations and 
treatment for pelvic inflammatory disease (PID).  

Private medical records in July 1997 include an assessment of 
left ovarian cyst.  

VA records show that the Veteran underwent a CT scan of the 
pelvis in January 2005 which showed a cystic lesion in the 
left adnexa.  The Veteran subsequently underwent surgery and 
diagnosis included left ovarian cyst functional and mild to 
moderate endometriosis.  

In her VA Form 9, the Veteran indicated that ovarian cysts 
were first detected after she had her baby and she still has 
them at present.  At the hearing, she indicated that she 
thought she was first diagnosed during service.  She also 
indicated that cysts are linked to her breast cancer.

On review, the evidence shows treatment for various female 
issues during service and the Veteran reports continuing 
symptoms since that time.  The Board notes that menstrual 
disorders may also be symptoms of undiagnosed illness.  See 
38 C.F.R. § 3.317 (2008).  Therefore, a VA examination is 
warranted.

Bilateral shoulder and hip disabilities

Service treatment records indicate the Veteran was involved 
in a motor vehicle accident in October 1990 and she 
complained of neck and shoulder pain following the accident.  
The Veteran was seen in November 1991 with complaints of pain 
to the right hip.  Assessment was right groin pull.  The 
records contain an undated profile for bilateral hip and back 
pain.  

VAMC records include a June 2004 bone density study showing 
osteopenia of the bilateral hips.  

At the hearing, the Veteran reported that she did not 
actually injure her shoulders, but injured her neck in the 
motor vehicle accident and that the pain radiates to her 
shoulders.  She agreed that her complaints were neurological 
manifestations from the spine.  She also noted that after her 
breast surgery, it is hard to move the muscles.  She 
testified that when she injured her back in the military, 
that was part of the hips and she has sacroilitis.

The Board notes that the Veteran is currently service 
connected for degenerative disc disease L5-S1 with bilateral 
sacroilitis; and degenerative disease of the cervical spine.  

The Veteran underwent a VA joints examination in March 2006 
and the examiner indicated that it was less likely than not 
that the Veteran's bilateral shoulder pain and bilateral hip 
pain were related to her in-service military motor vehicle 
accident.  The examiner, however, did not address secondary 
service connection or undiagnosed illness and the Board finds 
that additional examination is needed.  In this regard, the 
Board notes that service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Additionally, joint pain is a symptom which may be a 
manifestation of undiagnosed illness.  See 38 C.F.R. § 3.317 
(2008).  

Fibromyalgia

Service treatment records show complaints of multiple joint 
pains.  The Veteran was given a physical profile in July 1993 
for systemic (whole body) joint disease.  Record dated in 
August 1993 includes a diagnosis of chronic pain syndrome.

The September 2005 letter from the VAMC Tampa regarding the 
Veteran's participation in the Gulf War Registry includes an 
assessment of pain syndrome, like fibromyalgia per pain 
specialty clinic.  

In her VA Form 9, the Veteran indicated that fibromyalgia was 
a qualifying chronic Gulf War disability.  At the hearing, 
she reported that she was diagnosed with fibromyalgia in 
2004.  

As indicated, fibromyalgia is a qualifying chronic disability 
under 38 C.F.R. § 3.317 (2008).  On review, it is unclear 
whether the Veteran currently has a diagnosis of fibromyalgia 
and if so, whether it has manifested to a compensable degree.  
As such, the Board finds that an examination is needed.  


Headaches

Service treatment records include a diagnosis of tension 
headaches in May 1989.  On report of medical history 
completed in April 1993, the Veteran indicated she had 
frequent or severe headaches.  

Private medical records note complaints of headaches in 1997.  
Record dated in November 2001 includes an impression of 
headaches probably secondary to sinusitis versus migraine.  

The September 2005 letter from the VAMC Tampa regarding the 
Veteran's participation in the Gulf War Registry includes an 
assessment of "chronic headaches?"  Prior brain MRI was 
reportedly negative.  

In her VA Form 9, the Veteran argued that her headaches were 
a qualifying chronic disability recognized as related to the 
Gulf War.  At the hearing, the Veteran reported that she 
started having bad migraines when she started hormonal 
therapy.  She reported current treatment with Botox.  

The Veteran underwent a VA neurological examination in March 
2006 and impression was probable chronic tension type 
headaches and the examiner indicated that the Veteran's 
current headaches were less likely than not related to the 
remote vehicle accident in October 1990.  The examiner, 
however, did not address whether the current headaches were 
related to her in-service complaints of frequent headaches or 
undiagnosed illness and the Board finds that additional 
examination is needed.  Headaches are a symptom which may be 
a manifestation of undiagnosed illness.  See 38 C.F.R. 
§ 3.317 (2008).  

PTSD with anxiety, depression, and adjustment disorder; and 
sleeping disorder

In support of her claim, the Veteran reported various 
stressors, to include motor vehicle accidents, leaving her 
baby to go to war, and sexual harassment and molestation.  

Pursuant to regulation, VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3) (2008).  

In December 2005, the RO sent the Veteran a VCAA letter that 
addressed her claim for PTSD.  This letter asked for specific 
details regarding combat related incidents but did not 
provide notice of the special evidentiary requirements and 
procedures for PTSD claims based on personal assault.  See 38 
C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 Vet. App. 
272, 278-79 (1999).  

The claims file contains select records showing unit and 
dates of assignment, participation in operations, and awards 
and decorations, but does not contain complete service 
records.  In light of the nature of the stressors being 
claimed, complete service personnel records should be 
obtained.  

In a stressor statement dated in January 2006, the Veteran 
reported years of sexual harassment from her platoon staff 
sergeant.  She identified the last name of the individual 
involved and indicated the harassment was reported to three 
different First Sergeants.  At the hearing, the Veteran's 
spouse identified the alleged individual's complete name and 
also reported that this person was subsequently charged with 
and convicted of rape.  Although the Veteran has not reported 
rape, if the individual involved was convicted of such a 
crime, it would tend to support her statements that she was 
harassed by this particular person.  Accordingly, attempts 
should be made to verify whether this individual was in the 
Veteran's unit; and if so, whether he was convicted by 
courts-martial.  

The September 2005 letter from the VAMC Tampa regarding the 
Veteran's participation in the Gulf War Registry includes an 
assessment of general anxiety disorder, rule out major 
depressive disorder and PTSD.  The Veteran was to follow up 
with psychiatry.  

Regarding the claimed sleep disorder, in her VA Form 9, the 
Veteran claimed this was related to Gulf War syndrome.  At 
the hearing, the Veteran testified that she did not really 
have a sleep disorder, but rather a problem with sleeping 
itself.  She has nightmares, thrashes, and is unable to 
sleep.  She reported that her psychiatrist has linked the 
sleep disturbances to anxiety or PTSD.  

The claims file contains information indicating the Veteran 
was involved in a motor vehicle accident during service and 
therefore, this stressor is verified.  In this case, the 
Veteran has not been afforded a VA psychiatric examination in 
conjunction with her claim, nor is there any indication that 
a VA psychiatrist has reviewed the record for the purpose of 
interpreting the evidence to determine whether there were any 
behavior changes in service which may corroborate the claimed 
in-service harassment.  On review, the Board finds that such 
an examination is necessary.  

This issue of entitlement to service connection for breast 
cancer is being deferred pending receipt of additional 
records.  
	
Accordingly, the case is REMANDED for the following action:

1.	Request complete records, to include 
Persian Gulf Registry examinations, 
pertaining to the Veteran from VAMC 
Tampa for the period from January 1993 
to the present.  All records obtained 
or responses received should be 
associated with the claims file.

2.	Request the following records 
concerning the Veteran from SSA: all 
medical records upon which any award of 
disability benefits was based.  All 
records obtained or responses received 
should be associated with the claims 
file.  

3.	Send the Veteran the appropriate VCAA 
letter for a PTSD claim based on 
personal assault.  This should include 
notice that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records.  
Examples of such evidence as listed in 
38 C.F.R. § 3.304(f)(3) should be 
provided.

4.	Request the Veteran's complete service 
personnel records.  All records 
obtained or responses received should 
be associated with the claims file.  

5.	Verify whether the alleged harasser was 
in the Veteran's unit (please see 
hearing transcript, p. 24 for the 
individual's name); and if so, whether 
he was convicted of rape by a military 
courts-martial.  

6.	Thereafter, schedule the Veteran for 
appropriate VA examinations for the 
following conditions: (a) mitral valve 
prolapse with mild regurgitation/heart 
murmur; (b) urinary tract infections 
and hematuria; (c) IBS and 
constipation; (d) rash of hands and 
face; (e) jaw pain; (f) ovarian cysts 
and endometriosis; (g) bilateral 
shoulder disability; (h) bilateral hip 
disability; (i) fibromyalgia; and (j) 
headaches.

The claims file should be provided to 
the examiner for review, and the 
examiner should indicate whether it has 
been reviewed.  

For all claimed conditions, the 
examiner is requested to state whether 
the current complaints, signs and 
symptoms are related to a diagnosed 
disability.  If the examiner cannot 
identify a disability or disease 
causing the claimed symptoms, the 
examiner should so state.  

If the Veteran is diagnosed with IBS 
and/or fibromyalgia, the examiner 
should comment on the severity of the 
disability.

Regarding the remaining conditions, if 
the symptoms are attributed to a known 
clinical diagnosis, the examiner should 
render an opinion as to whether the 
Veteran currently has disability that 
is related to her active military 
service or service-connected 
disability.  Regarding the Veteran's 
complaints of bilateral hip pain, the 
examiner is requested to specifically 
indicate whether the Veteran as a 
bilateral hip disability separate and 
distinct from the already service-
connected sacroilitis.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

7.	Schedule the Veteran for an appropriate 
VA psychiatric examination.  The claims 
file should be provided to the examiner 
for review and the examiner should 
indicate whether it has been reviewed.  

If the Veteran is diagnosed with PTSD, 
the examiner is requested to provide an 
opinion as to whether it is related to 
any confirmed in-service stressor(s).  
In this regard, the examiner should be 
advised that service records show the 
Veteran was involved in a motor vehicle 
accident in October 1990; and the 
examiner should determine whether there 
is evidence of behavior changes in 
service sufficient to corroborate the 
claimed sexual harassment.  Evidence of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or 
social behavior changes.

The examiner is also requested to 
indicate whether the Veteran has a 
diagnosed sleep disorder or whether her 
complaints of sleep disturbances are 
related to a diagnosed illness.

If the Veteran is diagnosed with a 
psychiatric disability other than PTSD, 
the examiner is requested to provide an 
opinion as to whether such disability 
is related to active military service 
or events therein.


It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

8.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the listed issues.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




